WHITING, J.
[1,2] Appeal from a judgment and fi-'om an order denying a new trial. Appellant questions the sufficiency of the evidence to support the court’s findings, and the correctness of the trial court’s conclusions. Any claim oí error in the court’s denial of a 'new trial must be predicated upon one or the other of th’e above grounds. ' Assigning error in the conclusions of the trial court only raises the question of the sufficiency of the findings to support such conclusions. Appellant has not attempted to point out wherein the findings do not support the conclusions. The only matters discussed by appellant in her brief relate to .the sufficiency of evidence to support findings. There is nothing in the printed record to- show that the question of the sufficiency of the evidence was ever presented to the trial -court upon a settled record containing specifications corresponding to, and that would support, the specifications set forth in the assignment of error in this court. Neither does it appear from such printed record before us, appellant’s -brief, that such record contains a statement of all the material evidence. There is therefore no record upon which -we can consider the claimed insufficiency of evidence. Section 3, c. 178, Laws 1913 (section 2546, Rev. Code 1919) ; section 1, c. 172, Laws 1913 (section 3149, Rev. Code 1919); Rule 6 of 1913 Rules Sup. Ct. (140 N. W. viii) ; Rule 4 of 1919 Rules Sup. Ct. (170. N. W. vii) ; Hepner v. Wheatley, 33 S. D. 34, 144 N. W. 923; Smith v. Pence, 33 S. D. 516, 146 N. W. 709.
The judgment and order appealed from are affirmed.